Exhibit 10.4



American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016


May 21, 2015


Ms. Lauren Goldberg
23 W. 73rd Street, #508
New York, NY 10023


RE: Terms of Employment


Dear Ms. Goldberg:


The following sets forth the terms and conditions of your employment (this
"Agreement") with American Realty Capital Properties, Inc. (the "Company"). Your
employment will commence effective as of May 26, 2015 (the "Effective Date").


Position & Title
Your title will be Executive Vice President, General Counsel and Secretary of
the Company, reporting to the Chief Executive Officer of the Company or such
other senior executive officer of the Company as the Chief Executive Officer may
designate. In this capacity, you will have the duties, authorities and
responsibilities as designated from time to time by the Chief Executive Officer
or his designee, commensurate with your position. You shall devote substantially
all of your business time and attention and your best efforts to the performance
of your duties and responsibilities hereunder. Notwithstanding the foregoing,
you may participate in charitable, academic or community activities (including
service on charitable boards), and in trade or professional organizations;
provided that all of your activities do not otherwise interfere with your duties
and responsibilities to the Company. At all times during your employment with
the Company, you agree to adhere to all of the Company's written policies, rules
and regulations governing the conduct of its employees that are provided to you,
including without limitation, any compliance manual, code of ethics and employee
handbook and other policies adopted by the Company from time to time.


Location
You will work primarily out the Company's offices in New York, New York,
provided that you understand and agree that you may be required to spend
significant time at the Company's offices in Phoenix, Arizona. You may also be
required to travel on Company business from time to time.


Base Salary
You will be paid a base salary at the rate of $450,000 per annum, payable in
periodic installments according to the Company's normal payroll practices (as
adjusted from time to time in accordance herewith, the "Base Salary"). The Base
Salary is subject to periodic review by the Compensation Committee of the Board
of Directors of the Company (the "Compensation Committee"), but shall not be
decreased below this level.


Annual Bonus
You will be eligible to receive an annual bonus ("Annual Bonus") for each
completed calendar year that you are employed by the Company, with a target
annual bonus opportunity equal to 100% of your Base Salary ("Target Bonus"),
based upon the achievement of performance goals established by the Compensation
Committee in consultation with the Chief Executive Officer. Any Annual Bonus for
a completed calendar year will be paid by the Company at the same time that
bonuses are generally paid to other senior executives of the Company, provided,
however, that you must be employed by the Company on the date of payment to be
eligible to receive such Annual Bonus (except as otherwise provided herein). For
the 2015 calendar year, your Target Bonus will be $450,000, and your Annual
Bonus will be calculated based on the performance goals established by the
Compensation Committee for other senior executives of the Company. Your Annual
Bonus will not be pro-rated for the partial year of service to the Company based
on the Effective Date.


Employee Benefits
You will be entitled to the standard employee benefits provided by the Company
to its employees generally (currently including participation in the 40l(k)
plan, health care coverage, group life insurance and group disability coverage),
which



--------------------------------------------------------------------------------



benefits are subject to change from time to time at the Company's sole
discretion. You will be entitled to four (4) weeks of paid vacation for each
full calendar year of service, to be taken and accrued under the Company's
vacation policy.


Equity Awards
You will be eligible to receive an annual long tern incentive equity award with
respect to shares of the Company's common stock for each calendar year of your
employment, subject to such terms and conditions, including types of award and
vesting, as may be determined by the Compensation Committee in consultation with
the Chief Executive Officer. Such terms and conditions shall be determined on
the same basis as equity awards made generally to other senior executives of the
Company.


Effective as of the Effective Date, you will be granted a number of restricted
stock writs ("RSUs") with respect to the common stock of the Company under the
American Realty Capital Properties, Inc. Equity Plan, as amended (the "Equity
Plan"), with a target Fair Market Value (as defined in the Equity Plan) equal to
$600,000 determined based upon the closing price of the Company's common stock
on the Effective Date (the "Equity Award"). One-third (1/3) of the Equity Award
will vest based on your continued employment in equal installments on each of
the first three anniversaries of the Effective Date and will otherwise be
subject to the terms set forth in an award agreement (the "Award Agreement).
Two-thirds (2/3) of the Equity Award will vest based on your continued
employment and the achievement of the same performance conditions that measure
the Company's total shareholder return against a specified peer group of
companies and a specified market index, over a performance period from April 1,
2015 through December 31, 2017 as applicable to other senior executives of the
Company. Except as otherwise provided herein, the Equity Award will be subject
to, and controlled by, the terms and conditions of the Equity Plan and the
applicable Award Agreements.


Termination of Employment
You will be an "at-will" employee, and the Company may terminate your employment
With or without Cause (as defined below) at any time upon written notice to you,
and you may terminate
your employment for any reason upon not less than thirty (30) days written
notice to the Company (which the Company may, in its sole discretion, make
effective earlier than any notice date).


Upon your termination of employment, the Company will pay or provide you with
(i) any unpaid Base Salary through the date of termination in accordance with
the Company's normal payroll practices, (ii) reimbursement for any unreimbursed
business expenses incurred through the date of termination in accordance with
the Company's expense reimbursement policy and (iii) all other payments or
benefits to which you are entitled under the terms of any applicable
compensation arrangement or benefit plan or program which will be paid or
provided in accordance with the terms of such arrangement, plan or program
(collectively, the "Accrued Benefits").


In the event of a termination of your employment due to your death or Disability
(as defined below), in addition to the Accrued Benefits, you or your surviving
spouse (or, if none, your estate), as applicable, will be entitled to any earned
and accrued but unpaid Annual Bonus for the year prior to the year of
termination, payable when the applicable Annual Bonus for such year would have
otherwise been paid (had you remained employed by the Company through the
payment date thereof). In addition, upon any such termination due to your death
or Disability, a prorated number of shares underlying all of the
then-outstanding and unvested portion of any equity award granted to you by the
Company prior to the third (3rd) anniversary of the Effective Date shall become
vested, determined by multiplying the number of shares subject to such equity
awards by a fraction, the numerator of which is the number of whole months
elapsed from the date of grant of the equity award until the date of your
termination of employment and the denominator of which is the total number of
whole months in the applicable vesting period for such equity award; and if an
outstanding equity award is to vest and/or the amount of the award to vest is to
be determined based on the achievement of performance criteria, then such equity
award shall be subject to such pro rata vesting for the applicable performance
period, assuming the performance criteria had been achieved at target levels for
such period.


In the event of a termination of your employment (i) by the Company without
Cause or (ii) by you for Good Reason (a "Qualifying Termination"), in addition
to the Accrued Benefits, you will be entitled to (A) any earned and accrued but
unpaid Annual Bonus for the year prior to the year of termination, payable when
the applicable Annual Bonus for such year would have otherwise been paid (had
you remained employed by the Company through the payment date thereof) but in no
event later than the last day of the year in which such termination occurs (the
"Prior Year Bonus"), and (B) severance payments equal to the sum of your annual
Base Salary and Target Bonus, payable in substantially equal installments based
on the Company's payroll periods over the twelve (12) month period following the
date of your Qualifying Termination (the "Severance Period").





--------------------------------------------------------------------------------



In the event of a Qualifying Termination, provided that you timely elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended ("COBRA"), the Company will pay or provide you with
continued participation, at the same cost to you as if you were an active
employee, for you and your then covered dependents in the applicable group
medical plan of the Company, if any, in which you and your eligible dependents
participated as of the date of the Qualifying Termination in accordance with the
terms of such plan in effect from time to time, for a period equal to the
earliest of (i) the completion of the Severance Period, (ii) the date that you
obtain new employment that offers group medical coverage or (iii) the COBRA
continuation period (the "Continued Medical Coverage"). However, if the Company
reasonably determines that it is necessary or advisable to avoid any penalties
or additional taxes associated with such coverage, in lieu of such Continued
Medical Coverage, you may receive monthly payments equal to the monthly COBRA
rate (or equivalent rate) under such group medical plan less the active employee
rate for such medical coverage.


In addition, in the event of a Qualifying Termination, (i) all of the
then-outstanding and unvested portion of any equity award granted to you by the
Company prior to the third anniversary of the Effective Date shall become vested
in full, and (ii) if such an outstanding equity award is to vest and/or the
amount of the award to vest is to be determined based on the achievement of
performance criteria, then such equity award shall vest as to the number of
shares equal to 100% of the number of shares that wou1d have been earned
pursuant to the terms thereof assuming the performance criteria had been
achieved at target levels for the relevant performance period (the "Accelerated
Vesting").


In order to receive the Severance Payments, the Prior Year Bonus, the Continued
Medical Coverage and the Accelerated Vesting, you must execute, and not revoke,
a fully effective release of claims, substantially in the form attached hereto
as Exhibit A, within forty-five (45) days following the date of your termination
of employment. The first Severance Payment will be made on the sixtieth (60th)
day following the date of your termination of employment, and will include
payment of any amounts that were otherwise due prior thereto.


Definitions
For purposes of this Agreement, the following terms have the meanings set forth
below:


"Cause" means that you have: (i) committed, with respect to the Company, an act
of fraud, embezzlement, misappropriation, intentional misrepresentation or
conversion of assets, (ii) been convicted of, or entered a plea of guilty or
"nolo contendere" to, a felony (excluding any felony relating to the negligent
operation of an automobile), (iii) willfully failed to substantially perform
(other than by reason of illness or temporary disability) your reasonably
assigned material duties, (iv) engaged in willful misconduct in the performance
of your duties, (v) engaged in conduct that violated the Company's then existing
written internal policies or procedures that have been provided to you in
writing prior to such conduct and which is materially detrimental to the
business and reputation of the Company, or (vi) materially breached any
non-competition, non­-disclosure or other agreement in effect between you and
the Company; provided, however, that with respect to clauses (iii) and (iv), no
event shall constitute Cause unless (A) the Company has given you written notice
of termination setting forth the conduct that is alleged to constitute Cause
within thirty (30) days of the first date on which the Company has knowledge of
such conduct, and (B) you fail to cure such conduct within thirty (30) days
following the date on which such notice is provided.


"Disability" means that you are unable to perform your duties hereunder due to
the onset of any sickness, injury or disability for a consecutive period of one
hundred eighty (180) days or an aggregate of six (6) months in any twelve
(12)-consecutive month period. A determination of "Disability" shall be made by
a physician satisfactory to both you and the Company, provided that if you and
the Company do not agree on a physician, you and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disability shall be binding on all parties. The appointment
of one or more individuals to carry out your offices or duties during a period
of your inability to perform such duties and pending a determination of
Disability shall not be considered a breach of this Agreement by the Company.


"Good Reason" means (i) a reduction in your Base Salary or Target Bonus
percentage or (ii) a reduction in your title or a material diminution in your
duties, responsibilities, authorities; provided that no event will constitute
Good Reason unless (A) you have given the Company written notice setting forth
the conduct of the Company that is alleged to constitute Good Reason, within
thirty (30) days of the first date on which you have knowledge of such conduct,
and (B) the Company fails to cure such conduct within thirty (30) days following
the date on which such written notice is provided.





--------------------------------------------------------------------------------



Code Section 280G
Notwithstanding the other provisions of this Agreement, in the event that the
amount of payments payable to you under this Agreement or otherwise would
constitute an "excess parachute payment" (within the meaning of Section 2800 of
the Internal Revenue Code of 1986, as amended), then such payments will be
reduced by the minimum possible amounts until no amount payable to you
constitutes an "excess parachute payment;" provided, however, that no such
reduction will be made if the net after-tax payment (after taking into account
Federal, state, local, or other income and excise taxes) to which you would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account Federal, state, local or other
income and excise taxes) to you resulting from the receipt of such payments with
such reduction. The payment reduction (if any) contemplated herein will be
implemented by (a) first reducing any cash severance payments, (b) then reducing
other cash payments, and (c) then reducing all other benefits, in each case,
with amounts having later payment dates being reduced first. A determination as
to whether any payment reduction is required, and if so, as to which payments
are to be reduced and the amount of the reduction, will be made by a nationally
recognized public accounting firm selected by the Company. The fees and expenses
of the accounting firm will be paid entirely by the Company and the
determinations made by accounting firm will be binding upon you and the Company.


Code Section 409A
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder ("Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be in compliance therewith. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered "non-qualified deferred compensation" under Code Section
409A unless such termination is also a "separation from service" within the
meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a "termination," “termination of employment" or like
terms will mean "separation from service." If you are deemed on the date of
termination to be a "specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a "separation from service," such payment or benefit will be made or provided
at the date which is the earlier of (A) the day after the expiration of the
six-month period measured from the date of your "separation from service," and
(B) the date of your death (the "Delay Period"). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or reimbursed to you in
a lump sum and any remaining payments and benefits due under this Agreement will
be paid or provided in accordance with the normal payment dates specified for
them herein. For pu1p0ses of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.


General
The Company may withhold from any and all amounts payable to you such federal,
state and local taxes as may be required to be withheld pursuant to applicable
laws or regulations.


You shall be entitled to reimbursement of reasonable attorneys' fees and
disbursements incurred by you in connection with the negotiation and
documentation of this Agreement, up to a maximum of$22,500.


Any amounts payable hereunder after your death shall be paid to your designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution. You may designate a beneficiary or
beneficiaries for all purposes of this Agreement, and may change at any time
such designation, by notice to the Company making specific reference to this
Agreement.


In no event shall you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement and except as set forth herein with respect to
Continued Medical Coverage, such amounts shall not be reduced or otherwise
subject to offset in any manner, regardless of whether you obtain other
employment.


If you possess any proprietary or confidential information regarding your
previous employer, you hereby agree that you will neither disclose nor use such
information in a manner which would cause you to violate any preexisting
agreements



--------------------------------------------------------------------------------



with that employer. Section 8 ("Representations") of the Employee
Confidentiality and Non-Competition Agreement, attached hereto as Exhibit B, is
hereby incorporated by reference.)


Tills Agreement shall be governed under the laws of the State of New York,
without regard to the principles of conflicts of laws.


These are the terms of your employment with the Company subject to our receipt
of (i) your signed acceptance of this Agreement and (ii) your signed acceptance
of the Employee Confidentiality and Non-Competition Agreement attached hereto as
Exhibit B.


Sincerely,


/s/ Glenn Rufrano
Glenn Rufrano
Chief Executive Officer
American Realty Capital Properties, Inc.


Accepted By:
/s/ Lauren Goldberg
Lauren Goldberg







--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE AND WAIVER AGREEMENT


This General Release and Waiver Agreement (the "General Release") is made as of
the __day of ___________, 20_ by Lauren Goldberg (the "Executive"),


WHEREAS, the Executive and American Realty Capital Properties, Inc. (the
"Company") have entered into an Employment Agreement (the "Agreement") dated as
of May [__], 2015 that provides for certain compensation and severance amounts
upon her termination of employment; and


WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this General Release in
consideration of the Company's agreement to provide the compensation and
severance amounts upon her termination of employment set out in the Agreement;
and


WHEREAS, the Executive has incurred a termination of employment effective as of
___________, 20_ ; and


WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive's
employment by the Company.


NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:


1.     RELEASE. In consideration of the Agreement and for the payments to be
made pursuant to the Agreement:


(a)     Except as set forth in Section l(b) herein, the Executive knowingly and
voluntarily releases, acquits and forever discharges the Company, and any and
all of its past and present owners, parents, affiliated entities, divisions,
subsidiaries and each of their respective stockholders, members, predecessors,
successors, assigns, managers, agents, directors, officers, employees,
representatives, attorneys, employee benefit plans and plan fiduciaries, and
each of them (collectively, the "Releases") from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured, against them which the Executive or any of her heirs,
executors, administrators, successors and assigns ("Executive Persons") ever
had, now has or at any time hereafter may have, own or hold by reason of any
matter, fact, or cause whatsoever from the beginning of time up to and including
the effective date of this General Release (hereinafter referred to as the
"Executive's Claims"), including without limitation: (i) any claims arising out
of or related to any federal, state and/or local labor or civil rights laws
including, without limitation, the federal Civil Rights Acts of 1866, 1871, 1964
and 1991, the Rehabilitation Act, the Pregnancy Discrimination Act of 1978, the
Age Discrimination in Employment Act of 1967, as amended by, inter alia, the
Older Workers Benefit Protection Act of 1990, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act. the Family and Medical
Leave Act of 1993, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act of 1938, as they may be
or have been amended from time to time, and any and all other federal, state or
local laws, regulations or constitutions covering the same or similar subject
matters; and (ii) any and all other of the Executive's Claims arising out of or
related to any contract, any and all other federal, state or local
constitutions, statutes; rules or regulations, or under any common law right of
any kind whatsoever, or under the laws of any country or political subdivision,
including, without limitation, any of the Executive's Claims for any kind of
tortious conduct (including but not limited to any claim of defamation or
distress), breach of the Agreement, violation of public policy, promissory or
equitable estoppel, breach of the Company's policies, rules, regulations,
handbooks or manuals, breach of express or implied contract or covenants of good
faith, wrongful discharge or dismissal, and/or failure to pay in whole or part
any compensation bonus, incentive compensation, overtime compensation, benefits
of any kind whatsoever, including disability and medical benefits, back pay,
front pay or any compensatory, special or consequential damages, punitive or
liquidated damages, attorneys' fees, costs, disbursements or expenses, or any
other claims of any nature; and all claims under any other federal, state or
local laws relating to employment, except in any case to the extent such release
is prohibited by applicable federal, state and/or local law.


(b) Notwithstanding anything herein to the contrary, the release set forth
herein, dose not release, limit, waive or modify and shall not extend to: (i)
those rights which as a matter of law cannot be waived; (ii) claims, causes of
action or demands of



--------------------------------------------------------------------------------



any kind that may arise after the date hereof and that are based on acts or
omissions occurring after such date; (iii) claims for indemnification,
advancement and reimbursement of legal fees and expenses or contribution under
any agreement with, or the organizational documents of, the Company or its
affiliates, (iv) claims for coverage under any directors and officers insurance
policy; (v) claims under COBRA; (vi) claims with respect to accrued, vested
benefits or payments under any employee benefit or equity plan of the Company;
(vii) claims relating to Executive's right to any Severance Payments, the Prior
Year Bonus, the Continued Medical Coverage and the Accelerated Vesting, each as
defined in the Agreement; (viii) claims to enforce the terms of this release and
(ix) Executive's rights as a stockholder of the Company.


(c)     The Executive acknowledges that she is aware that she may later discover
facts in addition to or different from those which she now knows or believes to
be true with respect to the subject matter of this Release, but it is her
intention to fully and finally forever settle and release any and all matters,
disputes, and differences, known or unknown, suspected and unsuspected, which
now exist, may later exist or may previously have existed between himself and
the Releases or any of them, and that in furtherance of this intention, the
Executive's general release given herein shall be and remain in effect as a full
and complete general release notwithstanding discovery or existence of any such
additional or different facts.


(d)     Executive represents that she has not filed or permitted to be filed and
will not file against the Releases, any claim, complaints, charges, arbitration
or lawsuits and covenants and agrees that she will not seek or be entitled to
any personal recovery in any court or before any governmental agency, arbitrator
or self-regulatory body against any of the Releases arising out of any matters
set forth in Section l (a) hereof. If Executive has or should file a claim,
complaint, charge, grievance, arbitration, lawsuit or similar action, she agrees
to remove, dismiss or take similar action to eliminate such claim, complaint,
charge, grievance, arbitration, lawsuit or similar action within five (5) days
of signing this Termination Release.


(e)     Notwithstanding the foregoing, this Termination Release is not intended
to interfere with Executive's right to file a charge with the Equal Employment
Opportunity Commission (hereinafter referred to as the "EEOC") in connection
with any claim she believes she may have against the Company. However, Executive
hereby agrees to waive the right to recover money damages in any proceeding she
may bring before the EEOC or any other similar body or in any proceeding brought
by the EEOC or any other similar body on her behalf. This General Release does
not release, waive or give up any claim for workers' compensation benefits,
indemnification rights, vested retirement or welfare benefits she is entitled to
under the terms of the Company's retirement and welfare benefit plans, any other
vested shares, equity or benefits or indemnification arrangements, as in effect
from time to time, any right to unemployment compensation that Executive may
have, or her right to enforce her rights under the Agreement.


2.    CONFIRMATION OF OBLJGATIONS. Executive hereby confirms and agrees to her
continuing obligation under the Agreement after termination of employment not to
directly or indirectly disclose to third parties or use any Confidential
Information (as defined in the Agreement) that she may have acquired, learned,
developed, or created by reason of her employment with the Company.


3.     CONFIDENTIALITY; NO COMPETITION; NONSOLICITATION.


(a) Executive hereby confirms and agrees to her confidentiality, nonsolicitation
and non-competition obligations pursuant to the Agreement and her duty of
loyalty and fiduciary duty to the Company under applicable statutory or common
law.


(b) The Executive and the Company each agree to keep the terms of this General
Release confidential and shall not disclose the fact or terms to third parties,
except as required by applicable law or regulation or by court order or, as to
the Company, in the normal course of its business; provided, however, that
Executive may disclose the terms of this General Release to members of her
immediate family, her attorney or counselor, and persons assisting her in
financial planning or tax preparation, provided these people agree to keep such
information confidential.


4.     NO DISPARAGEMENI. Each of the Executive and the Company agree not to
disparage the other, including making any statement or comments or engaging in
any conduct that is disparaging toward the Company (including the Releases and
each of them) or the Executive, as the case may be, whether directly or
indirectly, by name or innuendo; provided, however, that nothing in this General
Release shall restrict communications protected as privileged under federal or
state law to testimony or Communications ordered and required by a court, in
arbitration or by an administrative agency of competent jurisdiction.


5.     REMEDIES FOR BREACH. In the event that either Party breaches, violates,
fails or refuses to comply with any of the provisions, terms or conditions or
any of the warranties or representations of this General Release (the "Breach"),
in its sole discretion the non-breaching Party shall recover against the
breaching Party damages, including reasonable attorneys' fees, accruing to the
non-breaching Party as a consequence of the Breach. Regardless of and in
addition to any right to damages



--------------------------------------------------------------------------------



the non-breaching Party may have, the non-breaching Party shall be entitled to
injunctive relief. The provisions of Paragraphs 1, 2, 3 and 4 hereof are
material and critical terms of this General Release, and the Executive agrees
that, if she breaches any of the provisions of these paragraphs, the Company
shall be entitled to injunctive relief against the Executive regardless of and
in addition to any other remedies which are available.


6.     NO RELIANCE. Neither the Executive nor the Company is relying on any
representations made by the other (including any of the Releases) regarding this
General Release or the implications thereof.


7.     MISCELLANEOUS PROVISIONS.


(a) This General Release contains the entire agreement between the Company and
the Executive concerning the matters set forth herein. No oral understanding,
statements, promises or inducements contrary to the terms of this General
Release exist. This General Release cannot be changed or terminated orally.
Should any provision of this General Release be held invalid, illegal or
unenforceable, it shall be deemed to be modified so that its purpose can
lawfully be effectuated and the balance of this General Release shall be
enforceable and remain in full force and effect.


(b) This General Release shall extend to, be binding upon, and inure to the
benefit of the Parties and their respective successors, heirs and assigns.


(c) This General Release shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any choice of law or
conflict of law, principles, rules or provisions (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.


(d) This General Release may be executed in any number of counterparts each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.


8.     EFFECTIVE DATE/REVOCATION. The Executive may revoke this General Release
in writing at any time during a period of seven (7) calendar days after her
execution of this General Release (the "Revocation Period"). This General
Release shall be effective and enforceable automatically on the day after the
expiration of the Revocation Period (the "Effective Date"). If the Executive
revokes this General Release, no severance or any other payment pursuant to the
Agreement or otherwise shall be due or payable by the Company to the Executive.


9.     ACKNOWLEDGEMENT. In signing this General Release, the Executive
acknowledges that:


(a) The Executive has read and understands the Agreement and the General Release
and the Executive is hereby advised in writing to consult with an attorney prior
to signing this General Release;


(b) The Executive has consulted with her attorney, and she has signed the
General Release knowingly and voluntarily and understands that the General
Release contains a full and final release of all of the Executive's claims;


(c) The Executive is aware and is hereby advised that the Executive bas the
right to consider this General Release for twenty-one (21) calendar days before
signing it (or in the event of a group termination program forty-five (45)
days), and that if the Executive signs this Agreement prior to the expiration of
the twenty-one (21) calendar days (or 45 days, if applicable), the Executive is
waiving the right freely, knowingly and voluntarily; and


(d) The General Release is not made in connection with an exit incentive or
other employee separation program offered to a group or class of employees.


IN WITNESS WHEREOF, the Executive has executed this General Release as of the
day and year first above written.





--------------------------------------------------------------------------------





EXHIBIT B


EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


This AGREEMENT is made as of May 26, 2015, by the undersigned employee
(hereinafter called "Employee") of American Realty Capital Properties, Inc.
(together with all other affiliated and/or related entities of the foregoing,
the "Employer or the "Company") a Maryland corporation.


WHEREAS, prior to employment by Employer, Employee understood and agreed that an
agreement containing restrictive and other provisions of the type hereinafter
set forth would be entered into by Employee as an ancillary part of the taking
of such employment and Employee is in fact herein entering into such an
agreement;


WHEREAS, Employee understands that at various times Employee may be performing
services for the benefit of any one or more of the entities comprising the
Employer even though Employee may actually be an employee of only one or less
than all of such entities or individuals;


WHEREAS, Employee understands and agrees that Employee wilt be an employee at
will without employment or any right of employment for any fixed or particular
time period or term notwithstanding that Employee's compensation arrangements
now or in the future may be based upon a stated time period or time basis which
will not in any way constitute any agreement or understanding that Employee is
or will be employed for that or any other particular time period or for any
fixed term, and at all times Employee will remain and be, in fact, an employee
at will.


NOW, THEREFORE, with intent to be legally bound, as an ancillary part of the
taking of said employment and in consideration thereof, Employee agrees as
follows:


1. CONFIDENTIAL AND PROPRIETARY INFORMATION OF EMPLOYER


The Employee recognizes and acknowledges that certain assets of the Employer
constitute Confidential Information. The term "Confidential Information" as used
in this Agreement shall mean all information which is known only to the Employee
or the Employer, other employees of the Employer, or others in a confidential
relationship with the Employer, and relating to the Employer's business
including, without limitation, information regarding clients, customers, pricing
policies, methods of operation, proprietary Employer programs, sales products,
profits, costs, markets, key personnel, formulae, product applications,
technical processes, and trade secrets, as such information may exist from time
to time, which the Employee acquired or obtained by virtue of work performed for
the Employer, or which the Employee may acquire or may have acquired knowledge
of during the performance of said work. The Employee shall not, during the term
of Employee's employment with the Company (the "Term") or at any time
thereafter, disclose all or any part of the Confidential Information to any
person, firm, corporation, association, or any other entity for any reason or
purpose whatsoever, directly or indirectly, except as may be required pursuant
to her employment hereunder, unless and until such Confidential information
becomes publicly available other than as a consequence of the breach by the
Employee of her confidentiality obligations hereunder. In the event of the
termination of her employment, whether voluntary or involuntary and whether by
the Employer or the Employee, the Employee shall deliver to the Employer all
documents and data pertaining to the Confidential Information and shall not take
with her any documents or data of any kind or any reproductions (in whole or in
part) or extracts of any items relating to the Confidential Information.


In the event that the Employee receives a request or is required (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose all or any part of the Confidential Information,
the Employee agrees to (a) promptly notify the Employer in writing of the
existence, terms and circumstances surrounding such request or requirement, (b)
consult with the Employer on the advisability of taking legally available steps
to resist or narrow such request or requirement, and (c) assist the Employer in
seeking a protective order or other appropriate remedy (in which case the
Employer shall pay or reimburse the Employee for all reasonable out-of pocket
expenses incurred in connection with such consultation or assistance). In the
event that such protective order or other remedy is not obtained or that the
Employer waives compliance with the provisions hereof, the Employee shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Employee not permitted by this
Agreement.


Notwithstanding anything herein to the contrary, nothing in this agreement shall
(i) prohibit the Employee from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions



--------------------------------------------------------------------------------



of and rules promulgated under Section 21F of the Securities Exchange Act of1934
or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation or (ii) require
notification or prior approval by the employer of any reporting described in
clause (i).


2. INTELLECTUAL PROPERTY OF EMPLOYER


During the Term, the Employee shall promptly disclose to the Employer or any
successor or assign, and grant to the Employer and its successors and assigns
without any separate remuneration or compensation other than that received by
her in the course of her employment, her entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or any other
intellectual property of any type or nature whatsoever ("Intellectual
Property"), whether developed by her during or after business hours, or alone or
in connection with others, that is in any way related to the business of the
Employer, its successors or assigns. This provision shall not apply to books or
articles authored by the Employee during non-work hours, consistent with her
obligations under this Agreement, so long all such books or articles (a) are not
funded in whole or in party by the Employer, and (b) do not contain any
Confidential Information or Intellectual Property of the Employer. The Employee
agrees, at the Employer's expense, to take all steps necessary or proper to vest
title to all such Intellectual Property in the Employer, and cooperate fully and
assist the Employer in any litigation or other proceedings involving any such
Intellectual Property.


3. NON-COMPETITION BY EMPLOYEE AND RESTRICTIVE COVENANT


During the Term and for a period of twelve (12) calendar months after the
termination of the Employee's employment for any reason (the "Restricted
Period"), the Employee shall not, directly or indirectly, either as a principal,
agent, employee, employer, stockholder, partner or in any other capacity
whatsoever: engage or assist others who engage, in whole or in part, in any
business or enterprise that is directly competitive with (x) the business that
the Company engaged in during the period of the Employee's employment with the
Company, currently net leased real estate investments, or (y) any product,
service or business as to which the Company has actively begun preparing to
develop at the time of Employee's separation from the Company.


During the Term and the Restricted Period, the Employee shall not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder,
partner or in any other capacity whatsoever: (a) have any contact with any
investor, advisor or registered financial representative which was an investor,
or advisor or registered financial representative of an investor, of the Company
during the Term or which the Company was actively pursuing as a potential
investor, advisor or registered financial representative of a potential investor
at the end of the Term, for the purpose of pursuing activities with that
investor, advisor or registered financial representative which are competitive
with or similar to the relationship between the Company and that investor, or
(b) without the prior consent of the Board of Directors of the Company, employ
or solicit the employment of, or assist others in employing or soliciting the
employment of, any individual employed by the Company at any time during the
Term.


Nothing in this Section 3 shall prohibit Employee from making any passive
investment in a public company, or where she is the owner of five percent (5%)
or less of the issued and outstanding voting securities of any entity, provided
such ownership does not result in her being obligated or required to devote any
managerial efforts.


The Employee agrees that the restraints imposed upon her pursuant to this
Section 3 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that in the event that any provision
of this Section 3 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too greatly a range of activities, such provision
shall be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.





--------------------------------------------------------------------------------



4. EMPLOYER PROPERTY


Employee shall be responsible for the safekeeping of any equipment or property
provided by Employer, including but not limited to furniture, supplies, records,
documents, cellular phones, laptop computers, desktop computers, printers, fax
machines, answering machines, computer software, manuals, etc.


Upon termination of Employee's employment with Employer, Employee shall turn
over to Employer upon demand all such equipment and property provided by
Employer. Employee must also return to Employer all Employer files, records and
keys issued.


5. INJUNCTIVE RELIEF


Employee and Employer agree that any breach by Employee of the covenants and
agreements contained in any Section of this Agreement will result in irreparable
injury to Employer for which money damages could not adequately compensate
Employer and therefore, in the event of any such breach, Employer shall be
entitled (in addition to any other rights or remedies which Employer may have at
law or in equity, including money damages) to have an injunction issued by any
competent court of equity enjoining and restraining Employee and/or any other
person involved therein from continuing such breach. If Employer resorts to the
courts of competent jurisdiction for the enforcement of any of the covenants or
agreements contained herein, or if such covenants or agreements are otherwise
the subject of litigation between the parties, if the Employer prevails in such
action on all material issues, then any limiting term of such covenants and
agreements shall be extended for a period of time equal to the period of such
breach, which extension shall commence on the later of (a) the date of which the
original (unextended) term of such covenants and agreements is scheduled to
terminate or (b) the date that the final court (without further right of appeal)
enforces such covenant or agreement.


6. CONTINUING EFFECT OF OTHER PROVISIONS IN EVENT OF PARTIAL INVALIDITY


Employee further agrees that a breach of any agreement, whether written or oral,
between Employer and Employee or any other actionable conduct by Employee, or
any defense, set-off or counterclaim by Employee against Employer, or any other
related rights Employee has against Employer will have no effect on any or all
of the terms and provisions of the restrictive covenants and other agreements
contained herein or on their enforceability and validity. If any portion of the
covenants or agreements contained in this Agreement, or the application thereof,
is construed to be invalid or unenforceable then the other portions of such
covenants or agreements or the application thereof shall not be affected and
shall be given full force and effect without regard to the invalid or
unenforceable portions. If any covenant or agreement therein is held to be
unenforceable because of the area covered or the duration thereof, such covenant
or agreement shall then be enforceable in its reduced form. If any of the
provisions hereof violate or contravene the applicable laws of any jurisdiction
provisions shall be deemed not to be a part of this Agreement with respect to
such jurisdiction only, and the remainder of this Agreement shall remain in full
force and effect in such jurisdiction and this entire Agreement shall remain in
full force and effect in all other jurisdictions.


7. BENEFIT TO SUCCESSORS OF EMPLOYER AND APPLICABLE LAW


This Agreement shall inure to the benefit of Employer and its successors and
assigns. This Agreement shall be construed and enforced in accordance with the
laws of the New York State. If required by the context of this Agreement,
singular language shall be construed as plural, plural language shall be
construed as singular, and the gender of personal pronouns shall be construed as
masculine, feminine or neuter. This Agreement supplements and does not supersede
and is in no way in diminution of any other agreements(s), entered into by
Employee regarding the subject matter hereof or containing provisions the same
as or similar in nature hereto, and this Agreement and all such agreements shall
remain in full force and effect, independent of one another, and the provisions
most restrictive to employee of this Agreement and all such agreements shall be
the controlling provisions that are applicable to Employee.


8. REPRESENTATIONS


Employee represents, warrants and covenants that employee is not a party to or
bound by any agreement with any third person or entity and/or is not otherwise
bound by law which would in any way restrict, inhibit or limit Employee's
ability to fully render and perform all services requested by Employer,
including but not limited to, fully contacting and dealing with all customers
and suppliers in all marketplaces, fully advising Employer about processes and
methods, fully using and disclosing all information about suppliers, customers,
processes and methods of which Employee may have knowledge, and keeping Employer
fully informed of such, and/or which would in any way restrict, inhibit or limit
Employee's ability to fully compete with any third person or entity



--------------------------------------------------------------------------------



seeking in any way to restrict, inhibit or limit Employee from fully rendering
and performing all services requested by Employer, including but not limited to,
those set forth above, and/or seeking damages as a result thereof. Employee
hereby agrees to indemnify and hold harmless Employer from any and all claims,
liabi1ities, losses, damages and/or expenses with respect thereto including but
not limited to reasonable attorneys' fees. Employee hereby acknowledges that she
fully understands that Employer's employment of Employee is conditioned upon
Employee's ability to fully render and perform all services requested of her
without any restriction, hindrance or limit by any third person or entity.


IN WITNESS WHEREOF, Employee has executed this Agreement with intent to be
legally bound as of the day and year first above written.


EMPLOYEE:
/s/ Lauren Goldberg
By: Lauren Goldberg





--------------------------------------------------------------------------------





EXHIBIT A


AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED
To: The Board of Directors of American Realty Capital Properties, Inc.


Re: Affirmation and Undertaking


Ladies and Gentlemen:


This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the __day of ___________, 20_ , by and between
American Realty Capital Properties, Inc., a Maryland corporation (the
"Company"), and the undersigned Indemnitee (the "Indemnification Agreement"),
pursuant to which I am entitled to advancement of Expenses in connection with
[Description of Proceeding] (the "Proceeding").


Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.


I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as an officer of the
Company, in any of the facts or events giving rise to the Proceeding, I (1) did
not act with bad faith or active or deliberate dishonesty, (2) did not receive
any improper personal benefit in money, property or services, as a result of an
act or omission by me, (3) in the case the Proceeding is criminal in nature, had
no reasonable cause to believe that any act or omission by me was unlawful and
(4) in the case the Proceeding is by or in the right of the Company, am not
liable to the Company.


In consideration of the advancement of Expenses by the Company for reasonable
attorneys' fees and related Expenses incurred by me in connection with the
Proceeding (the "Advanced Expenses"), I hereby agree that if, in connection with
the Proceeding, it is finally determined (in that all rights of appeal have been
exhausted or lapsed) that (1) the act or omission by me was material to the
matter giving rise to the Proceeding and was committed in bad faith or was the
result of my active and deliberate dishonesty, (2) I actually received and am
adjudged to be liable for an improper personal benefit in money, property or
services, as a result of an act or omission by me, (3) in the case the
Proceeding is criminal in nature, I had reasonable cause to believe that my
conduct was unlawful, or (4) in the case the Proceeding is by or in the right of
the Company, I am adjudged to be liable to the Company, then I shall promptly
reimburse the Company for the portion of the Advanced Expenses relating to the
claims, issues or matters in the Proceeding as to which the foregoing findings
have been established.


IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
__day of ___________, 20_ .


